Citation Nr: 0826713	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2. Entitlement to service connection for impaired vision.

3. Entitlement to service connection for hair loss.

4. Entitlement to an initial compensable rating for migraine 
headache.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel






INTRODUCTION

The veteran had active service from December 1977 to November 
1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2002 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2004, the Board denied the claims for service 
connection for bilateral hearing loss and for an initial 
compensable rating for hemorrhoids, and the remaining claims 
were remanded to the RO for additional development. In June 
2006 the veteran's appeal was again remanded to the RO for 
development purposes. 


FINDING OF FACT

In a statement received at the Board in July 2008, prior to 
the promulgation of a decision by the Board, the veteran 
effectively withdrew her appeal seeking service connection 
for bilateral carpal tunnel syndrome, impaired vision, hair 
loss, and an initial compensable rating for migraine 
headaches; the appeal withdrawal was effective upon receipt.


CONCLUSION OF LAW

The veteran has withdrawn her appeal seeking service 
connection for bilateral carpal tunnel syndrome, impaired 
vision, hair loss, and an initial compensable rating for 
migraine headaches; the Board has no further jurisdiction in 
those matters. 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed. An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R.         § 20.204.

In a statement received at the Board in July 2008, prior to 
the promulgation of a decision on appeal, the veteran 
withdrew her appeal seeking service connection for bilateral 
carpal tunnel syndrome, impaired vision, hair loss, and an 
initial compensable rating for migraine headaches. As a 
result, there is no allegation of error of fact or law for 
appellate consideration regarding those claims. Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
this matter, and the appeal for the claims of service 
connection for bilateral carpal tunnel syndrome, impaired 
vision, hair loss, and an initial compensable rating for 
migraine headaches, must be dismissed.


ORDER

The appeal concerning service connection for bilateral carpal 
tunnel syndrome, impaired vision, hair loss, and an initial 
compensable rating for migraine headaches is dismissed. 



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


